Filed 11/9/21 P. v. Bender CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


THE PEOPLE,                                                B309693

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. VA007586)
         v.

CHARLES MICHAEL
BENDER,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Raul A. Sahagun, Judge. Reversed with
directions.
      Brad Kaiserman, under appointment by the Court of
Appeal, for Defendant and Appellant Charles Michael Bender.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Amanda V. Lopez and Scott A. Taryle, Deputy
Attorneys General, for Plaintiff and Respondent.
                       _________________
      Charles Michael Bender appeals from a postjudgment order
denying his petition for resentencing under Penal Code
section 1170.951 as to his 1991 conviction of first degree murder.
Bender contends, the People concede, and we agree the trial court
erred in acting as an independent factfinder and summarily
denying Bender’s petition before issuing an order to show cause
and holding an evidentiary hearing pursuant to section 1170.95,
subdivision (d). We reverse and remand to the superior court to
issue an order to show cause and conduct further proceedings in
accordance with section 1170.95, subdivision (d).

      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Evidence at Trial
      We described the 1991 killing of Lloyd Revels in our prior
opinion in In re Bender (Sept. 22, 1993, B064459) [nonpub. opn.].
At about 10:00 p.m. on April 12, 1991 Revels was shot while
standing on the sidewalk in front of a house located on East 87th
Place in Los Angeles, east of Compton Avenue. Revels died from
multiple gunshot wounds from the same caliber weapon. A bullet
removed from Revels’s body was fired from a .380 semiautomatic
weapon. Police officers recovered .380 caliber shell casings at the
scene and two expended .38 bullets from the wall of a nearby
home.
      Just after the shooting, the police officers were driving
south on Compton Avenue when they saw Bender, Sheldon
Cotton, and Bender’s codefendant Charles Clark running


1     All statutory references are to the Penal Code.




                                 2
westbound on 87th Place, each holding a gun. The officers
observed Bender toss an object over a fence in the middle of the
block. The officers later recovered a .380 caliber semiautomatic
weapon from the location where Bender had thrown the gun. The
gun was identified as the murder weapon. A fingerprint expert
identified Clark’s fingerprints on the magazine of the recovered
gun.
       Cotton entered a negotiated plea to voluntary
manslaughter and testified at Bender and Clark’s trial. Cotton
admitted he had fired a handgun the night of the murder. Cotton
testified that Bender and Clark were members of the Kitchen
Crips gang, which was not getting along with the East Coast
Crips. Two days before the shooting, a blind person associated
with the Kitchen Crips was shot and killed. On the night of
April 12, Cotton, Bender, and Clark went into East Coast Crips
territory to shoot at any East Coast Crips gang members they ran
into. Cotton had a .357 caliber gun; Bender had a
.380 automatic; and Clark had a .38 special. The three men
encountered a group of people gathered on the street on East
87th Place. Bender walked toward the group; Clark and Cotton
stood across the street. Bender started shooting, then Cotton and
Clark. Bender fired five or six shots; Clark fired four to six shots;
Cotton fired four shots. After the shooting, all three ran
westbound toward their territory. As the three crossed Compton
Avenue, a police car approached. Cotton threw his gun into a
yard; Clark dropped his gun on the ground; Cotton did not know
what happened to Bender’s gun.
       Marlene Phillips saw the shooting and testified only one
person shot at Revels, and it was not Bender or Clark.




                                 3
      Clark testified he was at his girlfriend’s home all night.
Bender testified he was at a party from 9:00 p.m. until midnight,
and he called two witnesses who corroborated his testimony.
Bender also introduced preliminary hearing testimony from
Revels’s brother Rodell in which Rodell identified Cotton and
Clark as the shooters.
      The jury was instructed with CALJIC No. 3.01 on direct
aider and abettor liability and CALJIC No. 3.02 on the natural
and probable consequences doctrine.
      The jury convicted Bender and Clark of the first degree
murder of Revels (§ 187, subd. (a)) and found true both
defendants personally used a firearm. (§ 12022.5, former
subd. (a).) The trial court sentenced Bender to 25 years to life on
the murder count, plus the upper term of five years for the
firearm enhancement. We affirmed on appeal. (People v. Bender,
supra, B064459.)

B.    Bender’s Petition for Resentencing and the Superior Court’s
      Ruling
      On May 4, 2020 Bender, representing himself, filed a form
petition for resentencing and “motion requesting to vacate
murder conviction” seeking to vacate his murder conviction and
be resentenced in accordance with recent statutory changes
relating to accomplice liability for murder. In his petition,
Bender declared he “was convicted of 1st or 2nd degree murder
pursuant to the felony murder rule or the natural and probable
consequences doctrine,” and he “could not now be convicted of 1st
or 2nd degree murder because of changes made to Penal Code
§§ 188 and 189, effective January 1, 2019.” He also checked the




                                 4
box on the form stating he was not the actual killer and did not
act with the intent to kill.
       The superior court appointed counsel for Bender and
invited the People to file a response. In their response, the
People argued Bender was not eligible for resentencing because
he was the actual killer. Bender argued in his reply brief that
the jury did not make a finding whether Bender or Clark killed
Revels, instead finding both guilty of first degree murder.
Bender also noted the bullets that killed Revels came from a
single gun.
       At a hearing on December 3, 2020, defense counsel
submitted on the petition. The People argued there was
substantial evidence Bender was the actual killer, pointing to
evidence at trial that the officers saw Bender throw an object into
the location where the murder weapon was found. The superior
court denied the petition, explaining, “The way I see it, it’s not
certain that he was the killer, but it’s pretty clear that he and the
others went over there to seek revenge for the killing of their
blind compatriot and they get over there and somebody walks
over there and shoots the victim almost at point blank range . . . .
[E]verybody opens fire on this guy. There are shots flying all over
the place. This guy gets shot three times. They recover one
bullet. There [are] holes all over the place, so everyone is firing
at this guy. There is pretty strong evidence that the defendant is
the one . . . who is closest and shooting at the guy . . . it seems to
me [Bender is] either the killer or he’s a direct aider or
abettor . . . . [I]t seems to me he could be found guilty . . . as
either participant. So that, I think, makes him ineligible.” The
court summarily denied Bender’s petition, finding Bender “failed




                                  5
to establish a prima facie case based on the reasons the court has
just articulated . . . .”
      Bender timely appealed.

                          DISCUSSION

A.    Senate Bill No. 1437
      Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Sen. Bill 1437)
eliminated the natural and probable consequences doctrine as a
basis for finding a defendant guilty of murder and significantly
limited the scope of the felony-murder rule. (People v. Lewis
(2021) 11 Cal.5th 952, 957 (Lewis); People v. Gentile (2020)
10 Cal.5th 830, 842-843, 847-848 (Gentile).) New section 188,
subdivision (a)(3), provides, “Except as stated in subdivision (e) of
Section 189, in order to be convicted of murder, a principal in a
crime shall act with malice aforethought. Malice shall not be
imputed to a person based solely on his or her participation in a
crime.” New section 189, subdivision (e), in turn, limits the
felony-murder rule exception to the malice requirement to
circumstances where the People prove the defendant “was a
major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d)
of Section 190.2.”
      Senate Bill 1437 also provides a procedure in new
section 1170.95 for an individual convicted of felony murder or
murder under a natural and probable consequences theory to
petition the sentencing court to vacate the conviction and be
resentenced on any remaining counts if he or she could not have
been convicted of murder under Senate Bill 1437’s changes to
sections 188 and 189. (Lewis, supra, 11 Cal.5th at p. 959; Gentile,




                                 6
supra, 10 Cal.5th at pp. 842-843.) If the section 1170.95 petition
contains all the required information, including a declaration by
the petitioner that he or she was convicted of murder and could
not now be convicted of murder because of changes to section 188
or 189 (§ 1170.95, subd. (b)(1)(A)), the court must appoint counsel
to represent the petitioner upon his or her request pursuant to
section 1170.95, subdivision (c). (Lewis, at pp. 957, 959-960.)
Further, upon the filing of a facially sufficient petition, the court
must direct the prosecutor to file a response to the petition and
permit the petitioner to file a reply, and the court must
determine whether the petitioner has made a prima facie
showing that he or she is entitled to relief. (See § 1170.95,
subd. (c); Lewis, at p. 964.)
       In determining whether the petitioner has made a prima
facie showing, he or she is entitled to relief under section 1170.95,
subdivision (c), “[l]ike the analogous prima facie inquiry in
habeas corpus proceedings, ‘“the court takes petitioner’s factual
allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue
an order to show cause.”’ [Citations.] ‘[A] court should not reject
the petitioner’s factual allegations on credibility grounds without
first conducting an evidentiary hearing.’ [Citations.] ‘However, if
the record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court is
justified in making a credibility determination adverse to the
petitioner.”’” (Lewis, supra, 11 Cal.5th at p. 971.)
       Appellate opinions are generally part of the record of
conviction, but as the Supreme Court in Lewis cautioned, the
opinion “‘might not supply all the answers.’” (Lewis, supra,




                                 7
11 Cal.5th at p. 972.) Further, “[i]n reviewing any part of the
record of conviction at this preliminary juncture, a trial court
should not engage in ‘factfinding involving the weighing of
evidence or the exercise of discretion.’” (Ibid.)
       If the petitioner makes a prima facie showing under
section 1170.95, subdivision (c), the court must issue an order to
show cause and hold a hearing “to determine whether to vacate
the murder conviction and to recall the sentence and resentence
the petitioner on any remaining counts.” (§ 1170.95, subd. (d)(1).)
If a hearing is held, “[t]he prosecutor and the petitioner may rely
on the record of conviction or offer new or additional evidence to
meet their respective burdens.” (§ 1170.95, subd. (d)(3); see
Gentile, supra, 10 Cal.5th at p. 853; People v. Rodriguez (2020)
58 Cal.App.5th 227, 237, review granted Mar. 10, 2021, S266652.)

B.     The Trial Court Erred by Engaging in Improper
       Factfinding at the Prima Facie Review Stage
       As discussed, Bender alleged in his section 1170.95 petition
that an information was filed against him that allowed the
prosecution to proceed under the natural and probable
consequences doctrine; he was convicted of first degree murder
pursuant to that doctrine; he was not the actual killer and did not
intend to kill; and he could not now be convicted of murder as a
result of amendments to section 189. As the Supreme Court
explained in Lewis, supra, 11 Cal.5th at page 971, the superior
court in its prima facie review under section 1170.95,
subdivision (c), was required to take Bender’s factual allegations
as true and issue an order to show cause unless the record of
conviction, including our appellate opinion, “contain[s] facts
refuting the allegations made in the petition.” Further, in




                                 8
reviewing the record of conviction at the prima facie review stage,
the superior court “should not engage in ‘factfinding involving the
weighing of evidence or the exercise of discretion.’” (Lewis, at
p. 971.)
       Bender contends, the People concede, and we agree the
superior court engaged in improper factfinding in determining
that Bender was the actual killer or a direct aider and abettor,
and therefore he “could be found guilty” in either role. As Bender
points out, the superior court found it was “not certain that
[Bender] was the killer,” and although Bender was seen throwing
a gun into a yard where the murder weapon was found, the
fingerprints on the magazine of the gun matched those of Clark.
Further, Rodell identified Cotton and Clark as the shooters;
Phillips could not identify the shooter but testified it was neither
Bender nor Clark. The determination whether Bender could still
be convicted of murder under amended sections 188 and 189
requires factfinding only appropriate at an evidentiary hearing.
As the People concede, “Nothing in the record indicates appellant
was necessarily convicted of murder on a theory that he was the
actual killer or a direct aider and abettor who specifically
intended to kill.” Although the jury found that Bender personally
used a firearm in the commission of the murder, the jury could
have believed Bender fired his gun but did not fire the shot that
killed Revels.




                                  9
                        DISPOSITION

      The order denying Bender’s petition for resentencing under
section 1170.95 is reversed. On remand the superior court is to
issue an order to show cause and conduct further proceedings in
accordance with section 1170.95, subdivision (d).



                                         FEUER, J.
     We concur:



           PERLUSS, P. J.



           SEGAL, J.




                               10